TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 28, 2018



                                      NO. 03-17-00317-CR


                                   Norma Cisneros, Appellant

                                                 v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment to reflect that the amount of restitution is

$16,000. The judgment, as modified, is affirmed. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.